DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 12/07/2020 is acknowledged. The restriction requirement mailed 10/07/2020 has been modified as follows:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an asphalt emulsion, classified in C08L 95/00.
II. Claims 11-16, drawn to a method of forming an asphalt emulsion, classified in C04B26/26.
II. Claims 17-20, drawn to a composite pavement structure, classified in E01C 7/32.
During a telephone conversation with Christopher S. Andrzejak on 02/08/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over STUART et al. (U.S. Publication No. 2013/0042792, hereinafter STUART) in view of WO 99/07792 (BOUSSAD) as evidenced by HERTEN et al. (U.S. Publication No. 4,853,427, hereinafter HERTEN).
Regarding claims 1-5, STUART teaches aqueous asphalt/wax emulsions comprising water, a wax component, and asphalt component (Abstract; [0017]). The asphalt component is in the amount of 3 to 18 percent by weight of the emulsion [0039-0041]. The emulsion includes water in the amount of at least 40 percent by weight to about 70 percent by weight of the emulsion [0025]. The wax component includes oxidized polyethylene wax [0028] and the wax component is in the amount of about 5 to about 50 percent by weight of the emulsion [0026]. The aqueous asphalt/wax emulsion can be used for gypsum formulations and other building products (Abstract).
However, STUART does not teach an oxidized high density polyethylene and wherein the oxidized high density polyethylene has an acid value of from about 5 to about 50 mgKOH/g (claim 1).
In the same field of endeavor of building materials (roofing material) comprising bitumen emulsion (also known as asphalt emulsion), BOUSSAD teaches the emulsion comprising bituminous binder comprising bitumen and oxidized high density polyethylene wax (Abstract). The polyethylene wax (oxidized high density polyethylene wax) which has a melting point and low melt viscosity; the wax this modifies the properties of the bituminous binder in which it is incorporated and enables the binder to have a high softening point without a correspondingly high viscosity at high temperature. Furthermore, the polar functionality of the wax due to its oxidized state improves the compatibility of the wax with the bituminous binder and further facilitates the emulsification of the binder (p. 3). The oxidized polyethylene wax has an acid number of from 10 to 50 mg KOH/g (p. 2). Commercially available examples of such oxidized wax are LUWAX OA3 available from BASF, and A-C 316 and A-C 330 waxes available from Allied Signal (p. 3).  As evidenced by HERTEN, HERTEN teaches AC-316 wax has a density of 0.98 g/cc (Col. 7, lines 23-28) which reads on claim 5. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polyethylene wax of STUART with the oxidized polyethylene wax of BOUSSAD for the benefit of modifying the properties of the bitumen binder in which it is incorporated and enables the binder to have a high softening point without a correspondingly high viscosity at high temperature. Furthermore, the polar functionality of the wax due to its oxidized state improves the compatibility of the wax with the bituminous binder and further facilitates the emulsification of the binder (p. 3). 
Regarding claim 7, STUART teaches the emulsion comprising asphalt having a penetration grade of less than about 60 [0039 and 0040]. The examiner takes the position that less than about 60 is close enough to about 60 as claimed. 
Regarding claim 8, STUART does not teach the asphalt emulsion further comprising a styrene alkadiene copolymer. In the same field of endeavor of building materials, BOUSSAD teaches to 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the styrene-alkadiene copolymer (e.g., SBS or SIS) of BOUSSAD with the asphalt emulsion of STUART for the benefit of obtaining building materials with mechanical performance including tensile resistance, cohesion, low temperature flexibility as taught by BOUSSAD. 
Regarding claims 9 and 10, the combined disclosures of STUART, BOUSSAD, and HERTEN substantially teach the present invention, see paragraphs 6-9 above.
 However, the combined disclosures do not specifically teach the asphalt emulsion having a 24 hour storage stability at a temperature of about 21oC of less than about 1.5 weight%, based upon the total weight of the asphalt emulsion (claim 9) and the asphalt emulsion having a five day storage stability at a temperature of about 21oC of less than about 5.0 weight%, based upon the total weight of the asphalt emulsion (claim 10). 
Given the combined disclosures of STUART, BOUSSAD, and HERTEN teach an asphalt/bitumen emulsion comprising the same components within the claimed ranges, the examiner takes the position that the combined disclosures would intrinsically possess the claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. STUART et al., one of the closest prior art of record, fails to teach the base asphalt component present in an amount of from about 45 to about 65 weight%. STUART teaches aqueous asphalt/wax emulsion comprising 3 to 18% by weight of asphalt [0039-0041]. 
BOUSSAD, one of the closest prior art of record, fails to teach the base asphalt component present in an amount of from about 45 to about 65 weight%. BOUSSAD teaches a bitumen emulsion comprising (a) 30 to 70 wt% of bituminous binder comprising from 88 to 99.5 wt% bitumen and from 0.5 to 12 wt% of an oxidized wax, (b) emulsifier, and (c) from 25 to 69.9 wt% water (Abstract; p.2). 
DRESSIN et al., one of the closest prior art of record, fails to teach an asphalt emulsion comprising an oxidized high density polyethylene present in the amount of from about 1 to about 20 weight%. DRESSIN teaches an aqueous bitumen emulsion consisting of 50% to 70% of bitumen, water, and etc. (Abstract), more specifically, Table 1 teaches an anionic emulsion comprising 55% of bitumen and 42% of water and a cationic emulsion comprising 65% of bitumen and 35% of water (Col. 3, lines 1-27). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765